DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/949,323 filed on 10/26/2020. Claims 1-20 are pending in the office action.

Claim Objections
Claim 10 is objected to because of the following informalities:  replaces “the stitched” with -- a stitched --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Haan et al., (U.S. Pub. 20190280028) in view of Huang et al., (U.S. Pat. 10,497,693).
With respect to claims 1-2: de Haan teaches a reticle set for patterning an image sensor die (‘028, fig. 3, reticle set/blocks 102-104, image sensor 100), the reticle set comprising: 
a center tile having a first pattern image associated with pixel circuitry (‘028, fig. 3, center tile 102 and pixels 106 and 107), the center tile having a first length along a first dimension (‘028, fig. 3, center tile/block 102 has a first length along column dimension (y-direction)), (claim 2) wherein the center tile has a third length along a second dimension (‘028, fig. 3, center tile/block 102 has a third length along row dimension (x-direction)); and 
a peripheral tile having a second pattern image associated with control circuitry for the pixel circuitry (‘208, fig. 3, peripheral tile/block 103/104, and sub-control circuit 108 and read-out circuit 109), the peripheral tile having a second length along the first dimension (‘028, fig. 3, peripheral tile/block 103/104 has a second length along column dimension (y-direction)), (claim 2) the peripheral tile has a fourth length along the second dimension (‘028, fig. 3, peripheral tile/block 103/104 has a fourth length along row dimension (x-direction)). 
De Haan also shows the size (dimension) different in both x-direction and y-direction between the center tile/block 102 and peripheral tile/block 103/104 (‘028, see fig. 3).
De Haan does not teach a ratio of the first/third length of the center tile to the second/fourth length of the peripheral tile is a non-integer ratio.
Huang teaches cell library includes single-height cells of varying width (i.e., third and fourth lengths along first dimension (x-direction)) and heights other than standard height (single-height, 1.0-height cell) (‘693, col. 3, ll. 37-40). 
Huang teaches a semiconductor device layout included a plurality of single-height cells 210 and a double-height cell 230 and filler regions 220 (‘693, the abstract, fig. 2, notes: height refers to y-direction for first and second lengths). Semiconductor die area devoted to filler regions is not able to contribute to chip functionality. To help address at least some of the deficiencies and/or disadvantages of filler region utilization in semiconductor device layouts employing double-height cell offset, to incorporate one or more fractional-height cells. “Fractional-height” refers to a height (y-direction) comprising a non-integer multiple of a standard height. The fractional-height cells, such as cells 320, may have a height that is approximately 1.5 times that of a single-height cell, such as cell 310. For example, the filler regions 220 in layout 200 may be replaced at least in part by active regions of fractional-height cells 320 (‘693, fig. 3, col. 4, ll. 36-65, height of cell 310 is one half of a single-height cell, and “Fractional-height” refers to a height comprising a non-integer multiple of a standard height). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Huang and de Haan using the Huang’s factional-height cells (1.5 time (i.e., non-integer) of a single-height cell) for replacing a single-higher cell and filler/empty from the de Haan’s reticle layout where pixel blocks and peripheral blocks (sub-controller blocks) have different sizes that results of creating filler/empty regions. The fraction-height cell utilizes the filler/empty regions for providing an advantage of a greater device density per unit area for a semiconductor device that results cost reductions, improved circuit performance, and reduction in power consumption, etc. (‘693, col. 5, ll. 30-38).
With respect to claim 3: de Haan and Huang teach the reticle set defined in claim 1, wherein the center tile and the peripheral tile are sized based on a same virtual unit (i.e., fraction-height) tile that defines a unit length (i.e., standard-height, single-height, or 1.0-height) along the first dimension (‘693, fig. 3-4, col. 3, ll. 35-37, and col. 4, ll. 55-59).
With respect to claim 4: de Haan and Huang teach the reticle set defined in claim 3, wherein the first length of the center tile is an integer multiple of the unit length (i.e., single-height or double-height) of the virtual unit tile (‘693, fig. 3-4, and col. 3, ll. 41-44).
With respect to claim 5: de Haan and Huang teach the reticle set defined in claim 4, wherein the second length of the peripheral tile is an integer multiple of the unit length of the virtual unit tile (‘693, fig. 3-4, and col. 3, ll. 41-44).
With respect to claim 6: de Haan and Huang teach the reticle set defined in claim 3, wherein the center tile has a third length along a second dimension, the peripheral tile has a fourth length along the second dimension, and the virtual unit tile defines an additional unit length (i.e., fraction-height) along the second dimension (‘693, fig. 3-4, col. 3, ll. 35-37, and col. 4, ll. 55-59).
With respect to claim 7: de Haan and Huang teach the reticle set defined in claim 6, wherein the third length of the center tile is an integer multiple of the additional unit length (i.e., fraction-height) of the virtual unit tile (‘693, fig. 3-4, and col. 3, ll. 41-44).
With respect to claim 8: de Haan and Huang teach the reticle set defined in claim 7, wherein the fourth length of the peripheral tile is an integer multiple of the additional unit length (i.e., fraction-height) of the virtual unit tile (‘693, fig. 3-4, and col. 3, ll. 41-44).
With respect to claim 9: de Haan and Huang teach the reticle set defined in claim 8, wherein a ratio of the third length of the center tile to the fourth length of the peripheral tile is a non-integer ratio (‘693, fig. 3, col. 4, ll. 36-65, height of cell 310 is one half of a single-height cell, and “Fractional-height” refers to a height comprising a non-integer multiple of a standard height).
With respect to claim 10: de Haan and Huang teach the reticle set defined in claim 3, wherein the unit length of the virtual tile is indicative of a unit of measurement for alignment when patterning the stitched image sensor die (‘028, fig. 1 and fig. 3, par. 6).
With respect to claim 11: de Haan and Huang teach the reticle set defined in claim 10, wherein the stitched image sensor die is stepped in integer multiples of the unit length of the virtual tile when patterning the stitched image sensor die (‘028, fig. 3, and par. 16-19).
With respect to claim 12: de Haan teaches a method of processing a wafer having an image sensor die, the method comprising: 
forming first and second peripheral circuitry blocks by using a peripheral circuitry tile in a reticle set (‘028, fig. 3, peripheral 103 and 104), wherein the first and second peripheral circuitry blocks have respective lengths along a dimension that sum to a first length (‘028, fig. 3, peripheral tiles/blocks 103 and104 have respective lengths along a dimension that sum to a first length along column dimension (y-direction)); and 
forming a pixel circuitry block (‘028, fig. 3, pixel block 102) between the first and second peripheral circuitry blocks by using a center pixel circuitry tile in the reticle set (‘028, fig. 3, pixel 102), wherein the pixel circuitry block has a second length along the dimension (‘028, fig. 3, center tile/block 102 has a first length along column dimension (y-direction)).
De Haan also shows the size (dimension) different in both x-direction and y-direction between the center tile/block 102 and peripheral tile/block 103/104 (‘028, see fig. 3).
De Haan does not teach a ratio of the first/third length of the center tile to the second/fourth length of the peripheral tile is a non-integer ratio.
Huang teaches cell library includes single-height cells of varying width (i.e., third and fourth lengths along first dimension (x-direction)) and heights other than standard height (single-height, 1.0-height cell) (‘693, col. 3, ll. 37-40). 
Huang teaches a semiconductor device layout included a plurality of single-height cells 210 and a double-height cell 230 and filler regions 220 (‘693, the abstract, fig. 2, notes: height refers to y-direction for first and second lengths). Semiconductor die area devoted to filler regions is not able to contribute to chip functionality. To help address at least some of the deficiencies and/or disadvantages of filler region utilization in semiconductor device layouts employing double-height cell offset, to incorporate one or more fractional-height cells. “Fractional-height” refers to a height (y-direction) comprising a non-integer multiple of a standard height. The fractional-height cells, such as cells 320, may have a height that is approximately 1.5 times that of a single-height cell, such as cell 310. For example, the filler regions 220 in layout 200 may be replaced at least in part by active regions of fractional-height cells 320 (‘693, fig. 3, col. 4, ll. 36-65, height of cell 310 is one half of a single-height cell, and “Fractional-height” refers to a height comprising a non-integer multiple of a standard height). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Huang and de Haan using the Huang’s factional-height cells (1.5 time (i.e., non-integer) of a single-height cell) for replacing a single-higher cell and filler/empty from the de Haan’s reticle layout where pixel blocks and peripheral blocks (sub-controller blocks) have different sizes that results of creating filler/empty regions. The fraction-height cell utilizes the filler/empty regions for providing an advantage of a greater device density per unit area for a semiconductor device that results cost reductions, improved circuit performance, and reduction in power consumption, etc. (‘693, col. 5, ll. 30-38).
With respect to claim 13: de Haan and Huang teach the method defined in claim 12, wherein forming the first and second peripheral circuitry blocks and forming the pixel circuitry block comprises performing a step and repeat exposure process using the reticle set (‘028, fig. 3, 106 and 107 and par. 16-19).
With respect to claim 14: de Haan and Huang teach the method defined in claim 13, wherein the first length associated with the first and second peripheral circuitry blocks and the second length associated with the pixel circuitry block are integer multiples of a unit length associated with a virtual tile (i.e., standard-height, single-height, or 1.0-height) (‘028, fig. 3, 103 and 104; ‘693, fig. 3-4, col. 3, ll. 35-37, and col. 4, ll. 55-59).
With respect to claim 15: de Haan and Huang teach the method defined in claim 14, wherein performing the step and repeat exposure process using the reticle set comprises stepping the wafer based on the unit length associated with the virtual tile (‘028, fig. 3, and par. 16-19).
With respect to claim 16: de Haan and Huang teach the method defined in claim 15, wherein stepping the wafer based on the unit length associated with the virtual tile comprises, for each step in the step and repeat exposure process, stepping the wafer a distance that is an integer multiple of the unit length associated with the virtual tile (i.e., standard-height, single-height, or 1.0-height) (‘028, fig. 3, and par. 16-19).
With respect to claim 17: de Haan and Huang teach the method defined in claim 12, further comprising: 
forming an additional pixel circuitry block between the first and second peripheral circuitry blocks by using the center pixel circuitry tile in the reticle set, wherein the pixel circuitry block has the second length along the dimension, and wherein forming the pixel circuitry block and the additional pixel circuitry block comprises performing a step and repeat exposure process using the center pixel circuitry tile (‘028, fig. 3, additional pixel 106 as array and par. 16-19).
With respect to claim 18: de Haan and Huang teach the method defined in claim 17, wherein the pixel circuitry block and additional pixel circuitry block form an image sensor pixel array for the image sensor die (‘028, fig. 3, 106 and 107), and wherein the first and second peripheral circuitry blocks form control circuitry for the image sensor pixel array (‘028, fig. 3, 108, 112, and 113, par. 46-51 and par. 63).
With respect to claim 19: de Haan teaches a stitched integrated circuit die comprising: 
a plurality of circuitry blocks separated from one another by corresponding stitch boundaries (‘028, fig. 3, 103 and 104, boundary as dash lines), the plurality of circuitry blocks comprising: 
a first peripheral circuitry block (‘028, fig. 3, 103); 
a second peripheral circuitry block (‘028, fig. 3, 104), wherein the first and second peripheral circuitry blocks have respective lengths along a dimension that sum to a first length (‘028, fig. 3, center tile/block 102 has a first length along column dimension (y-direction)); and 
a center circuitry block (‘028, fig. 3, 104) between the first and second peripheral circuitry blocks, wherein the center circuitry block has a second length along the dimension (‘028, fig. 3, center tile/block 102 has a first length along column dimension (y-direction)).
De Haan also shows the size (dimension) different in both x-direction and y-direction between the center tile/block 102 and peripheral tile/block 103/104 (‘028, see fig. 3).
De Haan does not teach a ratio of the first/third length of the center tile to the second/fourth length of the peripheral tile is a non-integer ratio.
Huang teaches cell library includes single-height cells of varying width (i.e., third and fourth lengths along first dimension (x-direction)) and heights other than standard height (single-height, 1.0-height cell) (‘693, col. 3, ll. 37-40). 
Huang teaches a semiconductor device layout included a plurality of single-height cells 210 and a double-height cell 230 and filler regions 220 (‘693, the abstract, fig. 2, notes: height refers to y-direction for first and second lengths). Semiconductor die area devoted to filler regions is not able to contribute to chip functionality. To help address at least some of the deficiencies and/or disadvantages of filler region utilization in semiconductor device layouts employing double-height cell offset, to incorporate one or more fractional-height cells. “Fractional-height” refers to a height (y-direction) comprising a non-integer multiple of a standard height. The fractional-height cells, such as cells 320, may have a height that is approximately 1.5 times that of a single-height cell, such as cell 310. For example, the filler regions 220 in layout 200 may be replaced at least in part by active regions of fractional-height cells 320 (‘693, fig. 3, col. 4, ll. 36-65, height of cell 310 is one half of a single-height cell, and “Fractional-height” refers to a height comprising a non-integer multiple of a standard height). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Huang and de Haan using the Huang’s factional-height cells (1.5 time (i.e., non-integer) of a single-height cell) for replacing a single-higher cell and filler/empty from the de Haan’s reticle layout where pixel blocks and peripheral blocks (sub-controller blocks) have different sizes that results of creating filler/empty regions. The fraction-height cell utilizes the filler/empty regions for providing an advantage of a greater device density per unit area for a semiconductor device that results cost reductions, improved circuit performance, and reduction in power consumption, etc. (‘693, col. 5, ll. 30-38).
With respect to claim 20: de Haan and Huang teach the stitched integrated circuit die defined in claim 19, wherein the center circuitry block comprises pixel circuitry forming an image sensor pixel array (‘028, fig. 3, 106 and 107), and the first and second peripheral circuitry blocks comprise control circuitry for the image sensor pixel array (‘028, fig. 3, 108, 112, and 113, par. 46-51 and par. 63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851